DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-30 (renumbered as 1-29) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 29, and 30. Specifically, the prior art of record does not teach the features of the claim limitations that include the plurality of search heads in the cluster are communicatively coupled to each other and comprise the first search head configured in a follower state, a second search head configured in a leader state and a third search head configured in the follower state, wherein each search head comprises a configuration file comprising information associated with knowledge objects and knowledge object customizations, and wherein each search head further comprises a list comprising a history of knowledge object customizations or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 29, and 30.
	The closest prior art of record, Gopalakrishna Alevoor et al. (U.S. Patent No. 9,069,607 B1, hereinafter “Gopalakrishna”) teaches a method and system for selective migration of virtualized applications and configuration settings. However Gopalakrishna does not teach the features of the claim limitations disclosed above in combination with 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER KHONG/Primary Examiner, Art Unit 2157